        Case: 3:21-mc-00005-slc Document #: 5 Filed: 08/20/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


ANTHONY MITCHELL,

                      Plaintiff,                                            ORDER
       v.
                                                                           21-mc-05
ROBERT BARTIK, et al.,

                    Defendants.
_____________________________________________________________________________________

       Before the court is a Rule 45(g) motion to hold in contempt third-party witness Antonio

Shaw, a resident of this judicial district who has not yet complied with the August 9, 2021 Order

by the U.S. District Court for the Northern District of Illinois that Shaw comply with the

deposition subpoena served on him by the defendants in the above-titled case, No. 20-cv-3119

in the home district. Defendants have asked for an identical order in Case No. 20-cv-311 filed

against these same defendants by plaintiff JohnFulton.

       Defendants in the underlying action report that on April 22, 2021 they served Shaw with

a subpoena duces tecum to be deposed on May 10, 2021 in La Crosse, Wisconsin, just south of

Shaw’s residence in Onalaska. On April 30, 2021, Shaw advised defendants that he did not

intend to comply with the subpoena; on May 10, 2021, he failed to appear. In a June 17, 2021

telephone call, Shaw told defendants to “go to the judge.” They did, and Judge Lefkow entered

the order referenced above.

       This is Shaw’s last chance. I’m giving him a week to contact defendants’ attorneys to set

up a firm date to be deposed in La Crosse. If he fails to do so–or if he fails to show up for the

deposition he schedules–then this court will hold him in contempt, and the court likely will order

Shaw imprisoned until he sits for the deposition. See, e.g., United States v. Iacona, 2020 WL

6161171 at *2 (N.D. Ill. 2020). At his deposition, Shaw is not forbidden from making bona
        Case: 3:21-mc-00005-slc Document #: 5 Filed: 08/20/21 Page 2 of 2




fide claims of his privilege against self-incrimination in response to particular questions that

actually implicate his Fifth Amendment rights. See, e.g., Strike 3 Holdings, LLC v. Doe, 2021 WL

3511124 at *3 (D. MD. 2021); Alridge Elec., Inc. v. Fidelity and Deposit Co. of Maryland, 2006 WL

2536687 at **3-5 (N.D. Ill. 2006).




                                            ORDER

       It is ORDERED that:

       (1) Antonio Shaw shall comply with the August 9, 2021 order entered by the U.S.

District Court for the Northern District of Illinois;

       (2) As soon as possible, but not later than noon on August 27, 2021, Shaw must contact

the attorneys for the defendants in this case and must schedule a firm date to be deposed; and

       (3) Shaw must attend the scheduled deposition and must provide sworn testimony in

response to the questions posed to him.




       Entered this 20th day of August, 2021.

                                             BY THE COURT:

                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge




                                                   2
